Me. Justice Wole
delivered the opinion of the court.
Sued on a policy of fire insurance the insurer successfully defended on the ground of incendiarism. The evidence of this alleged voluntary burning was entirely circumstantial but unusually strong. The court found that the insured had no employee and was the only person who had access to the premises in non-working hours. The insured shop was locked at 6 o’clock and the fire took place between 8 and 9. On the arrival of the firemen and the police, after a short struggle with the flames they managed to enter the burning premises and found there mosquito nets, blankets and other cotton or linen objects impregnated with gasoline along with a great number of empty pasteboard boxes. The court also found as an independent fact that • the insured property at the time of the fire was not worth more than $1,000. Now, as the insurance policy was for $3,300 and the insured sought to recover the whole amount, this was another badge of fraud. In addition the evidence shows that the insured kept no regular books and he testified that such account sheets as he had were destroyed in the fire. This destruction is another suspicious circumstance. The complainant besides was unable to give a satisfactory account either of his purchases or of the careless condition of *783Ms premises wherein, as the testimony showed, a mass of rubbish was allowed to accumulate. Incidentally we may say that over-insurance may readily take place, but a bald attempt to recover a great deal more than he owned, connected with other circumstances, is a bad sign. All the facts made such a chain of circumstantial evidence that no other reasonable inference is possible than that the complainant deliberately set fire to his place. It makes no difference that the authorities did not arrest him. Nor is it possible, under the facts and findings, that some of the insured merchandise was stolen while the fire was progressing. The police and the firemen intervened soon enough to prevent such a happening.
Without defimtely deciding the stand we should take we are inclined to agree with the appellee'that in a civil case the fact of incendiarism need not be proved beyond a reasonable doubt. 26 C. J. 542, 10 E.C.L. 1012, sec. 204. Joyce on Insurance, vol. 5, page 6197, sec. 3782 (as cited by ap-pellee). We rather like the instruction given to the jury in the case of Schmidt v. New York Union Mutual Fire Ins. Co., 1 Gray (Mass.), 529, namely, that “the burden of proof was on the defendant and that the jury must be satisfied, as reasonable men, of the truth of the allegations made by the defendant.” In the instant case the court had the right from the evidence to be convinced beyond a reasonable doubt of the guilt of the complainant.
So plain was the guilt that there was no justification for beginning this action, nor for the appeal, after the evidence and the findings of the court.
The judgment will be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.